     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 1 of 15




 1    Gregory J. Kuykendall, Bar # 012508
      Amy P. Knight, Bar # 031374
 2
      KUYKENDALL & ASSOCIATES
 3    531 S Convent Avenue
      Tucson, AZ 85701
 4
      (520) 792-8033
 5    greg@kuykendall-law.com
 6    amyknight@kuykendall-law.com
 7    Attorneys for Defendant Scott Daniel Warren
 8
                             UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF ARIZONA
10
11    United States of America,                    )
                                                   ) No. 18-cr-00223-RCC(DTF)
12
                    Plaintiff,                     )
13                                                 ) DEFENDANT’S PROPOSED JURY
14    vs.                                          ) INSTRUCTIONS
                                                   )
15    SCOTT DANIEL WARREN,                         )
16                                                 )
                    Defendant.                     )
17
                                                   )
18
19
             Defendant Scott Daniel Warren specifically requests that the jury be instructed at
20
      the start of the case regarding the law on non-obligation to report known or suspected
21
22    crimes. This instruction is essential at the beginning of the case when the jury is also being
23
      instructed on the particular crimes charged, since the jury questionnaires reveal many, if
24
      not the majority, of the potential jurors mistakenly believe an obligation to report exists
25
26    and understanding from the outset that in fact no obligation exists will greatly assist the
27    jurors in evaluating the evidence.
28



                                                    1
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 2 of 15




 1           Defendant further requests that the Court provide the following instructions to the

 2    jury. Numbers and titles refer to the Manual of Model Criminal Jury Instructions for the
 3
      District Courts of the Ninth Circuit, 2010 Edition, updated 9/2019. The text of instructions
 4
 5    is only included for instructions that are modified from, or in addition to, the model

 6    instructions. Where standard model instructions are requested, their number and title are
 7
      listed, but the text of the instruction is not included.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      2
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 3 of 15




 1                       REQUESTED OPENING INSTRUCTIONS

 2                1.1    Duty of Jury
 3
                  1.2    The Charge – Presumption of Innocence [modified]
 4
 5                No Obligation to Report

 6                1.3    What is Evidence
 7
                  1.4    What is Not Evidence
 8
                  1.5    Direct and Circumstantial Evidence
 9
10                1.6    Ruling on Objections
11                1.7    Credibility of Witnesses
12
                  1.8    Conduct of the Jury
13
14                1.9    No transcript available to jury
15                1.10   Taking Notes
16
                  1.11   Outline of trial
17
18                1.12   Jury to be Guided by Official English Interpretation

19
20
21
22
23
24
25
26
27
28



                                                 3
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 4 of 15




 1                  1.2     The Charge – Presumption of Innocence [modified]

 2          This is a criminal case brought by the United States government. The government

 3    charges the defendant with harboring two young men who had entered the United States

 4    without permission. The charges against the defendant are contained in the indictment. The

 5    indictment simply describes the charges the government brings against the defendant. The

 6    indictment is not evidence and does not prove anything. The defendant has pleaded not

 7    guilty to the charges and is presumed innocent unless and until the government proves the

 8    defendant guilty beyond a reasonable doubt. In addition, the defendant has the right to

 9    remain silent and never has to prove innocence or to present any evidence.

10          In order to help you follow the evidence, I will now give you a brief summary of

11    the elements of the crime which the government must prove to make its case:

12          The defendant is charged in the indictment with harboring Kristian Perez

13    Villanueva and Jose Sacaria Goday, in violation of Section 1324 of Title 8 of the

14    United States Code.

15          In order for the defendant to be found guilty of harboring, the government

16    must prove each of the following elements beyond a reasonable doubt:

17          First, Kristian Perez Villanueva and/or Jose Sacaria Goday was an alien;

18          Second, Kristian Perez Villanueva and/or Jose Sacaria Goday was not

19          lawfully in the United States;

20          Third, the defendant knew or acted in reckless disregard of the fact that

21          Kristian Perez Villanueva and/or Jose Sacaria Goday was not lawfully in the

22          United States; and

23          Fourth, the defendant harbored, concealed, or shielded from detection

24          Kristian Perez Villanueva and/or Jose Sacaria Goday with intent to violate

25          the law.

26
27
28



                                                  4
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 5 of 15




 1                                    No Obligation to Report

 2
      The law does not impose any general affirmative obligation on citizens to report suspected
 3
      or known violations of law to authorities.
 4
 5
      Authority: Model Instruction 8.0A (“Mere failure to report a federal felony is not a
 6
      crime.”); United States v. Hodges, 566 F.2d 674 (9th Cir. 1977) (crime of misprison of a
 7
      felony, 18 U.S.C. § 4, requires affirmative step to conceal crime); United States v. Olson,
 8
      856 F.3d 1216, 1220 (9th Cir. 2017) (same); Burns v. Martuscello, 89- F.3d 77, 88-89 (2d
 9
      Cir. 2018) (recognizing even in prisoners, who have reduced constitutional rights, a “right
10
      not to snitch”); Ferguson v. South Carolina, 532 U.S. 67, 90 (2001) (recognizing existence
11
      of limited mandatory reporting laws only for particular professionals to report specific
12
      identified crimes).
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   5
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 6 of 15




 1             REQUESTED INSTRUCTIONS IN THE COURSE OF TRIAL

 2                2.1    Cautionary Instruction – First Recess
 3
                  2.2    Bench Conferences and Recesses
 4
 5                2.6    Deposition as Substantive Evidence

 6                2.7    Transcript of Recording
 7
                  2.9    Foreign Language Testimony
 8
                  2.11   Evidence for Limited Purpose
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                6
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 7 of 15




 1                   REQUESTED INSTRUCTIONS AT END OF CASE

 2                3.1    Duties of Jury to Find Facts and Follow Law
 3
                  3.2    Charge Against Defendant Not Evidence—Presumption of Innocence
 4
 5                       —Burden of Proof

 6                3.3 or 3.4   Defendant’s Decision to Testify or Not to Testify
 7
                  3.5    Reasonable Doubt – Defined
 8
                  3.6    What is Evidence
 9
10                3.7    What is Not Evidence
11                3.8    Direct and Circumstantial Evidence
12
                  3.9    Credibility of Witnesses
13
14                3.10   Activities Not Charged
15                3.11   Separate Consideration of Multiple Counts
16
                  3.19   Jury to be Guided by Official English Translation/Interpretation
17
18                4.9    Testimony of Witnesses Involving Special Circumstances –

19                       Immunity, Benefits, Accomplice, Plea [modified]
20
                  4.13   Deported Material Witness (formerly Missing Witness)
21
                  4.15   Summaries Not Received in Evidence
22
23                Alien – Definition
24                Mere Association
25
                  7.9    Specific Issue Unanimity
26
27                9.3    Harboring [modified]

28                6.10   Mere Presence


                                                  7
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 8 of 15




 1                5.9    Advice of Counsel

 2                No Obligation to Report
 3
                  Religious Freedom: Substantial Burden
 4
 5                Religious Freedom: Least Restrictive Means of Advancing Compelling

 6                Interest
 7
                  7.1    Duty to Deliberate
 8
                  7.2    Consideration of Evidence – Conduct of the Jury
 9
10                7.3    Use of Notes
11                7.5    Verdict Form
12
                  7.6    Communication with Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               8
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 9 of 15




 1     4.9 Testimony of Witnesses Involving Special Circumstances – Immunity, Benefits,

 2                                  Accomplice, Plea [modified]

 3    You have heard testimony from Kristian Perez Villanueva and Jose Sacaria Goday,

 4    That testimony was given in exchange for a promise by the government that they

 5    would not be criminally prosecuted for their illegal entry into the United States

 6    (although they did not receive immunity from deportation). For this reason, in

 7    evaluating the testimony of Kristian Perez Villanueva and Jose Sacaria Goday, you

 8    should consider the extent to which their testimony may have been influenced by

 9    this factor. In addition, you should examine the testimony of Kristian Perez

10    Villanueva and Jose Sacaria Goday with greater caution than that of other witnesses.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  9
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 10 of 15




 1                                        Alien – Definition

 2
       An alien is a person who is not a natural-born or naturalized citizen of the United States.
 3
       An alien is not lawfully in this country if the person was not duly admitted by an
 4
       Immigration Officer.
 5
 6
       Authority: Adapted from Model Instruction 9.3
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   10
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 11 of 15




 1                                       9.3 Harboring [modified]

 2
                 Defendant is charged in Count 2 of the indictment with harboring of Kristian Perez
 3
       Villanueva and in Count 3 of the indictment with harboring Jose Sacaria Goday.
 4
                 In order for defendant to be found guilty of harboring of an alien, the government
 5
       must prove each of the following elements beyond a reasonable doubt:
 6
                 First, Kristian Perez Villanueva and/or Jose Sacaria Goday was an alien;
 7
                 Second, Kristian Perez Villanueva and/or Jose Sacaria Goday was not
 8
       lawfully in the United States;
 9
                 Third, the defendant knew or acted in reckless disregard of the fact that
10
       Kristian Perez Villanueva and/or Jose Sacaria Goday was not lawfully in the United
11
       States;
12
                 Fourth, the defendant harbored, concealed, or shielded from detection
13
       Kristian Perez Villanueva and/or Jose Sacaria Goday with intent to violate the law.
14
15
       Authority: United States v. Tydingco, 909 F.3d 297, 304 (9th Cir. 2018) (harboring
16
       “requires only an instruction that the defendant intended to violate the law. One way
17
       to demonstrate such an intention is to prove that the defendant sought to prevent
18
       immigration authorities from detecting an illegal alien’s presence. But that is not the
19
       only way.”).
20
21
22
23
24
25
26
27
28



                                                     11
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 12 of 15




 1                                     No Obligation to Report

 2
       The law does not impose any general affirmative obligation on citizens to report suspected
 3
       or known violations of law to authorities.
 4
 5
       Authority: Model Instruction 8.0A (“Mere failure to report a federal felony is not a
 6
       crime.”); United States v. Hodges, 566 F.2d 674 (9th Cir. 1977) (crime of misprison of a
 7
       felony, 18 U.S.C. § 4, requires affirmative step to conceal crime); United States v. Olson,
 8
       856 F.3d 1216, 1220 (9th Cir. 2017) (same); Burns v. Martuscello, 89- F.3d 77, 88-89 (2d
 9
       Cir. 2018) (recognizing even in prisoners, who have reduced constitutional rights, a “right
10
       not to snitch”); Ferguson v. South Carolina, 532 U.S. 67, 90 (2001) (recognizing existence
11
       of limited mandatory reporting laws only for particular professionals to report specific
12
       identified crimes).
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    12
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 13 of 15




 1                             Religious Freedom: Substantial Burden

 2
       The law forbids the government from substantially burdening the exercise of sincerely held
 3
       religious beliefs. A criminal prosecution constitutes a substantial burden as a matter of law.
 4
 5
       This Court has already determined, before this trial began, that the defendant’s religious
 6
       beliefs require him to help those in immediate need by providing basic aid such as food,
 7
       water, shelter, and medical care.
 8
 9
       If you determine that his conduct was limited only to actions that constituted an exercise
10
       of these religious beliefs, you must find that this prosecution imposes a substantial burden
11
       on defendant’s exercise of his religious beliefs.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    13
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 14 of 15




 1        Religious Freedom: Least Restrictive Means of Advancing Compelling Interest

 2     If you find that this prosecution imposes a substantial burden on defendant’s exercise of

 3     his religious beliefs, you must determine whether this prosecution is nonetheless necessary

 4     because it is the least restrictive means of advancing a compelling government interest.

 5            For you to so find, the government must prove the following things:

 6            First, that it has a particular interest that is of the highest order;

 7            Second, that enforcing the law against this defendant in this instance (as opposed to

 8     enforcing the law generally) meaningfully advances that interest, such that allowing him

 9     an exception would undermine the interest; and

10            Third, that the government has no other available way of advancing that interest

11     without burdening the defendant’s exercise of religion.

12            If the government does not prove these three things, you must find that the

13     defendant’s conduct is a protected exercise of his religion.

14
15
16     Dated this 31st day of October, 2019
17                                                          KUYKENDALL & ASSOCIATES
18                                                          By /s/ Amy P. Knight________
19                                                                 Gregory J. Kuykendall
                                                                   Amy P. Knight
20
                                                                   531 S Convent Avenue
21                                                                 Tucson, AZ 85701
22
                                                                   Attorneys for Defendant Scott
                                                                   Daniel Warren
23
24
25
26
27
28



                                                      14
     Case 4:18-cr-00223-RCC-DTF Document 362 Filed 10/31/19 Page 15 of 15




 1                               CERTIFICATE OF SERVICE
 2
             I certify that on October 31, 2019, I electronically transmitted a PDF version
 3
       of this document to the Clerk of Court using the CM/ECF System for filing and for
 4
       transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6           Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
 7
             Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
             United States Attorney’s Office
 8           405 W. Congress, Suite 4800
 9           Tucson, AZ 85701
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               15
